DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 8, 2022 in response to the Office Action of November 8, 2021, is acknowledged and has been entered. Claims 1, 3, 4, 10, 16, 20-22, 31, 34, 36, 38, 43, 46, 48, 53-57 are pending. Claims 1, 3, 4, 10, 16, 20-22, 34, 38, 43, 46, 48, 53-54 remain withdrawn. Claims 31, 36, 55-57 are currently being examined as drawn to the elected species of biomarker PAK2 (SEQ ID NO:46) from Table 2, and agent that is a small molecule inhibitor, for examination. 

New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 31, 36, 55-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a  method of treating a subject afflicted with a c-Src tyrosine kinase (CSK)-null breast cancer that is resistant to an endocrine therapy comprising administering to the subject a therapeutically effective amount of at least one agent that activates or increases at least one biomarker listed in Table 1 and/or inhibits or blocks at least one biomarker listed in Table 2 (elected PAK2), thereby treating the subject afflicted with the breast cancer that is resistant to the endocrine therapy, optionally wherein
1) the cancer is an estrogen receptor positive (ER+) breast cancer;
1i) the agent directly binds the at least one biomarker listed in Tables 1 or 2;
ii) the subject is an animal or mouse model of ER+ breast cancer; and/or
iv) the subject is a mammal, mouse, or human. 
	As examined to the elected species, the claims require utilizing an agent that functions to:
inhibit or block PAK2 biomarker listed in Table 2; 
optionally wherein the agent directly binds to the PAK2 biomarker; 
treat a subject afflicted with a c-Src tyrosine kinase (CSK)-null breast cancer that is resistant to an endocrine therapy; 
is a small molecule that inhibits or blocks PAK2; and
reduces the number of proliferating cells in the cancer and/or reduces the volume or size of a tumor of the cancer.
Thus, the claims identify the agent by function only. No agent structure is recited. It is noted claim 36 recites FRAX597 as optional, and it is not required for the claimed method.
The published instant specification discloses:
[0215] Representative sequences of PAK2 orthologs are presented below in Table 2. Anti-PAK2 agents, including antibodies, nucleic acids, and the like are well-known in the art. It is to be noted that the term can further be used to refer to any combination of features described herein regarding PAK2 molecules. For example, any combination of sequence composition, percentage identify, sequence length, domain structure, functional activity, etc. can be used to describe an PAK2 molecule of the present invention.
[0489] The western blotting was performed as described before (Xiao et al. (2015) Stem Cell Reports 5:856-865). Specific antibodies used include: anti-CSK (sc-286), anti-c-Src (sc-18), anti-p-c-Src Tyr530 (sc-101803), anti-p-c-Src Tyr 419 (sc-101802), anti-GAPDH (sc-25778) from Santa Cruz Biotechnology, anti-PAK2 (A301-264A) from Bethyl Lab, anti-p-PAK2 Ser141 (2606) from Cell Signaling technology.

[0014] In yet another embodiment, the at least one agent comprises a small molecule that inhibits or blocks PAK2, such as FRAX597.… In still another embodiment, the at least one agent comprises an RNA interfering agent which inhibits expression of at least one biomarker listed in Table 2 (e.g., a small interfering RNA (siRNA), small hairpin RNA (shRNA), or a microRNA (miRNA)). In another embodiment, the at least one agent comprises an antisense oligonucleotide complementary to at least one biomarker listed in Table 2. In still another embodiment, the at least one agent comprises a peptide or peptidomimetic that inhibits or blocks at least one biomarker listed in Table 2. In yet another embodiment, the at least one agent comprises an aptamer that inhibits or blocks at least one biomarker listed in Table 2. In another embodiment, the at least one agent is an antibody and/or an intrabody, or an antigen binding fragment thereof, which specifically binds to at least one biomarker listed in Table 2. In still another embodiment, the antibody and/or intrabody, or antigen binding fragment thereof, that is murine, chimeric, humanized, composite, or human. In yet another embodiment, the antibody and/or intrabody, or antigen binding fragment thereof, is detectably labeled, comprises an effector domain, comprises an Fc domain, and/or is selected from the group consisting of Fv, Fav, F(ab′)2), Fab′, dsFv, scFv, sc(Fv)2, and diabodies fragments. In another embodiment, the antibody and/or intrabody, or antigen binding fragment thereof, is conjugated to a cytotoxic agent (e.g., a chemotherapeutic agent, a biologic agent, a toxin, and a radioactive isotope). In another embodiment, the at least one agent comprises a polypeptide molecule or peptide directed to at least one biomarker listed in Table 1. In still another embodiment, the at least one agent comprises an 
[0191] Exemplary agents useful for inhibiting members of the SFKSP, or other biomarkers described herein, include antibodies, small molecules, peptides, peptidomimetics, natural ligands, and derivatives of natural ligands, that can either bind and/or inactivate or inhibit target proteins, or fragments thereof; as well as RNA interference, antisense, nucleic acid aptamers, etc. that can downregulate the expression and/or activity of target nucleic acids, or fragments thereof. Exemplary inhibitors of the SFKSP signaling pathway are also well known in the art (see US20160175284) and include, but are not limited to: PAK2 inhibitors, such as FRAX597…
[0192] In some embodiments, the at least one agent comprises an antisense oligonucleotide complementary to PAK2 and/or CRK. In still another embodiment, the at least one agent comprises a peptide or peptidomimetic that inhibits or blocks PAK2 and/or CRK. In yet another embodiment, the at least one agent comprises an aptamer that inhibits or blocks PAK2 and/or CRK. In another embodiment, the at least one agent is an antibody and/or an intrabody, or an antigen binding fragment thereof, which specifically binds to PAK2 and/or CRK (e.g., the antibody and/or intrabody, or antigen 
Thus, the instant specification discloses that agents can encompass a vast genus of small molecules, RNA interfering agents (e.g., a small interfering RNA (siRNA), small hairpin RNA (shRNA), or a microRNA (miRNA), antisense, peptide or peptidomimetic, aptamer, natural ligands, derivatives of natural ligands, antibody, an antigen binding fragment thereof, or an intrabody (including murine, chimeric, humanized, composite, human, Fv, Fav, F(ab′)2), Fab′, dsFv, scFv, sc(Fv)2, and diabodies). The instant specification describes a single small molecule inhibitor of PAK2, FRAX592, that reduces cell viability in vitro of CSK-null cells (Figure 5). The specification discloses commercially available anti-PAK2 antibody (A301-264A) for detection of PAK2 in Western blot, but does not demonstrate or disclose any inhibiting or blocking function, cancer-treating function, or function of reducing proliferating cells in cancer of the antibody.
To provide adequate written description and evidence of possession of the claimed antibody genus required to practice the claimed method, the instant specification can structurally describe representative agents that function as claimed University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for agents that inhibit, block, or bind PAK2 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future agents yet to be discovered that may function as claimed. The PAK2 antigen and its orthologs or variants provide no information about the structure of an agent that inhibits, blocks, or binds to them.

With regards to antibodies as agents, the specification discloses a single commercially available anti-PAK2 antibody (A301-264A) for detection of PAK2 in Western blot, but does not demonstrate or disclose any inhibiting or blocking function, cancer-treating function, or function of reducing proliferating cells in cancer of the antibody. The instant specification does not disclose any exemplary sequence of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  The specification does not disclose the sequence structure of any antibody that would predictably function as claimed. The claims broadly encompass any anti-PAK2 antibody 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 31, 36, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/067423, Campbell et al, published May 2013; in view of Holm et al Journal of the National Cancer Institute, 2006, 98:671-680); Ong et al (Breast Cancer Research, 2015, 17:59, internet pages 1-12); Yeh et al (PLoS ONE, 2013, 8:e60889, p. 1-11); and Miyoshi et al (Oncogenesis, 2015, 4:e172, pages 1-9 and Supplementary Tables 4 and 5).
Campbell et al teach a method for treating breast cancer in a patient ([36]; [42]; [227]; [252-253]; [255-256]; Example 16; claims 47-49 and 65-67), the method comprising administering to the patient a FRAX small molecule depicted in any of 
Campbell et al teach but do not exemplify practicing the method on tamoxifen resistant breast cancer and with an anti-cancer agent. Campbell et al do not teach the breast cancer treated is CSK-null.
Holm et al teach it has been established that PAK1 is involved in the increased invasiveness of breast cancer, is overexpressed in cancers, and PAK1 gene amplification has been detected in breast and ovarian cancers (p. 671, col. 2). Holm et al teach and demonstrate that high PAK1 cytoplasmic expression or nuclear PAK1 expression in breast cancer is correlated with tamoxifen (anti-estrogen) resistance (p. 678, col. 2 to p. 679, col. 2). Holm et al teach that PAK1 overexpression in the presence of estrogen receptor (ERα) results in increased ERα phosphorylation and tamoxifen resistance (p. 679, col. 2 to p. 680, col. 1). Holm et al suggest targeting PAK1 expression to increase endocrine treatment response in breast cancer (p. 680, col. 1).
Ong et al teach PAK1 is amplified and overexpressed in breast cancers and is associated with poor clinical outcome (abstract; p. 4, col. 2). Ong et al teach that ER+ breast cancer patients receive treatment with endocrine therapies such as tamoxifen, and there is evidence that PAK1 directly phosphorylates ERα or components of the ER multi-protein complex (p. 10. Col. 1). Ong et al teach and demonstrate that small molecule inhibitor FRAX1036 (an analog of FRAX597) is a PAK Group I inhibitor that reduces both PAK1 and PAK2 activity (abstract; p. 5, col. 1-2; Figure 2B; p. 6, col. 2). Ong et al teach and demonstrate successfully increasing the apoptosis of breast cancer cells by administration of FRAX1036, wherein combined administration of FRAX1036 with anti-cancer agent docetaxel resulted in significantly increased tumor cell death (Figure 3). Ong et al suggest combined administration of FRAX1036 with taxanes to breast cancers expressing PAK1 that do not respond durably to chemotherapy (p. 10, col. 1-2).
Yeh et al teach and demonstrate that CSK-null breast cancer cells are resistant to endocrine therapeutic fulvestrant, wherein fulvestrant-induced proteasomal degradation of ERα in CSK-null estrogen-dependent breast cancer cells was suppressed. CSK-null breast cancer cells were still susceptible to tamoxifen treatment, suggesting different cell signaling pathways for resistance and susceptibility to antiestrogen therapies (abstract; p. 1, col. 1-2; Discussion).
Miyoshi et al teach and demonstrate breast cancer patient tumor samples from patients encompass CSK-null tumors, including patients previously treated with endocrine therapy and having cancer recurrence (p. 4, col. 1-2; Supplementary Tables 4 and 5).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat tamoxifen-resistant breast cancer in the method of Campbell et al with FRAX small molecules inhibiting PAK1/2. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Campbell et al explicitly suggest doing so; (2) Campbell et al demonstrate successfully inhibiting the proliferation of a variety of cancer cells with FRAX small molecule Group I PAK inhibitor; (3) Holm et al establish that a Group I PAK protein is overexpressed in and results in tamoxifen-resistant breast cancer in ER+ patients and suggest inhibiting the protein for treatment; and (4) Ong et al demonstrate successfully increasing the killing of breast cancer cells by combined treatment of a FRAX small molecule Group I PAK inhibitor and anti-cancer agent, and suggest doing so clinically.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat breast cancer comprising CSK-null patients that are endocrine therapy-resistant in the method of Campbell et al. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Campbell et al explicitly suggest treating patients identified as tamoxifen-resistant breast cancer, regardless of CSK status; (2) Holm et al establish that a Group I PAK protein is overexpressed in and results in tamoxifen-resistant breast cancer in ER+ patients and suggest inhibiting the protein for treatment in patients identified as such, regardless of CSK status; (3) Ong et al recognize that PAK1 directly phosphorylates ERα or components of the ER multi-protein complex in ER+ breast cancer that activate ER; (4) Yeh et al demonstrate CSK-null breast cancer cells are resistant to fulvestrant endocrine therapy but not other endocrine therapies including tamoxifen, and explain 


4.	All other rejections recited in the Office Action mailed November 8, 2021 are hereby withdrawn in view of arguments. Applicant’s arguments are not drawn to the new rejections set forth above.


5.	Conclusion: No claim is allowed.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642